PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
LI et al.
Application No. 16/232,128
Filed: 26 Dec 2018
For: SYSTEMS AND METHODS FOR POSITIONING VEHICLES UNDER POOR LIGHTING CONDITIONS
:
:
:
:	DECISION ON REQUEST
:                     FOR REFUND
:
:



This is a decision on the request for refund filed March 8, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating that “[q] PIDS filed on February 11, 2021, was not released to Palm.  However, the payment of the QPIDS filing fee was posted on February 11, 2021. Please refer to the miscellaneous letter and supporting documents filed herewith”.  

In view of the above and a review of the Office finance records for the above-identified patent, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s credit card.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 




/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions